Citation Nr: 0832250	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active military service from September 1970 
to February 1972.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board denied the appellant's claim in a decision dated in 
September 2005.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a decision dated in March 2008, the Court 
vacated the Board's September 2005 decision and remanded the 
case to the Board for further proceedings consistent with the 
Court's decision.  

Specifically, the Court found that the Board had breached its 
duty to assist in relying on an inadequate examination in 
adjudicating the claim.  The examination was deemed 
inadequate because the examiner did not thoroughly evaluate 
both the veteran's prior medical history and examinations.  
See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The record shows that the veteran was diagnosed with  type II 
diabetes mellitus, which, the record shows, was first 
diagnosed early in 1999.  He was service connected for his 
diabetes based on presumptive exposure to herbicide agents 
while serving in Vietnam.  See 38 U.S.C.A. § 3.309(e) (2007).  
The instant appeal arises from a claim that the veteran's 
peripheral neuropathy, symptoms of which began in about 2001 
or 2002, is etiologically related to the diabetes.  

In determining that the veteran's peripheral neuropathy was 
not related to his service-connected diabetes, the Board 
relied on an examination report by B.I., M.D. electronically 
signed on January 2, 2003.  Dr. I. gave as her professional 
medical opinion that the veteran's peripheral neuropathy was 
not likely related to his type II diabetes mellitus.  In 
support of this conclusion, Dr. I. noted that the veteran had 
only developed diabetes in 1999, and that it takes 
approximately 10 to 15 years for complications like 
peripheral neuropathy to develop, whereas the veteran 
reported peripheral neuropathy as early as about two years 
after diagnosis of type II diabetes mellitus.  

The Court found that Dr. I.'s examination report was 
inadequate because it had not taken into account all of the 
veteran's "prior medical history and examinations," 
including specifically a December 2002 electromyography (EMG) 
report that listed an impression of "diabetic peripheral 
neuropathy" in both the upper and lower extremities.  The 
Court vacated the Board's September 2005 decision for a 
"clarifying medical opinion addressing the relationship 
between the appellant's peripheral neuropathy and diabetes 
mellitus, in light of the prior diagnoses of 'diabetic 
peripheral neuropathy'."  (emphasis added).  The Board 
therefore must remand in order to obtain the clarifying 
medical opinion required by the Court's remand.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  While the 
veteran was apprised of the VCAA in correspondence dated in 
November 2002, the Board notes that relevant case law and 
changes to the implementing regulations have significantly 
altered VA's duty to notify and assist in the intervening 
years.  Therefore, on remand the Board will order the agency 
of original jurisdiction (AOJ) to ensure that the veteran 
receives the due process to which he is entitled in 
connection with this issue.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA 
notice follows the initial unfavorable AOJ decision, 
subsequent RO actions may "essentially cure[] the error in 
the timing of notice").  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice to the 
veteran must also include the criteria 
for assignment of disability ratings and 
for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After the above-requested development 
is accomplished, the AOJ should contract 
with the examiner who provided the 
November 26, 2002, medical opinion and 
ask her to clarify that opinion in 
accordance with the questions posed 
below.  

(If this physician is not available, the 
AOJ should arrange for an expert medical 
opinion by a physician, preferably an 
endocrinologist.)  

The appellant's claims file, including a 
copy of this remand, must be made 
available to the physician for review in 
connection with the preparation of the 
requested opinion.  

The physician should review the case 
file, including specifically all records 
related to the veteran's diabetes and 
peripheral neuropathy, including the 
November 2002 opinion of Dr. I., the 
December 10, 2002, EMG examination report 
signed by R. S., M.D., showing an 
impression of diabetic peripheral 
neuropathy, and a March 2003 report by M. 
S., M.D., showing a diagnosis of diabetic 
sensory neuropathy.  The veteran's entire 
medical history and all prior 
examinations should be considered.

The physician should provide a medical 
opinion as to whether the veteran's 
peripheral neuropathy of the upper and 
lower extremities is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) 
etiologically related to his type II 
diabetes mellitus, either being caused or 
made chronically worse by the diabetes.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner should discuss the December 
2002 EMG report and March 2003 diagnosis 
and, if possible, should determine if the 
December 2002 EMG report contains data to 
support the "impression" of "mild-
moderate diabetic neuropathy" given by 
Dr. R.S., the EMG examiner.  Any clinical 
differences in the meaning of the terms 
"impression" and "diagnosis" should be 
explained.

The examiner should also discuss the 
January 2003 medical opinion that the 
veteran's peripheral neuropathy is not 
related to his type II diabetes mellitus 
because of the short interval between 
diagnosis of diabetes and onset of 
peripheral neuropathy.  The opinion 
should discuss any differences between 
the January 2003 medical opinion, the 
March 2003 diagnosis of diabetic sensory 
neuropathy, and the December 2002 EMG 
report, and cite to medical treatise or 
personal professional experience as 
appropriate.  

The AOJ should ensure that the opinion 
provided complies with this remand and 
the questions presented in the AOJ's 
opinion request.  If any report is 
insufficient, it should be returned to 
the physician for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

